Citation Nr: 1623652	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-05 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA pension benefits in the amount of $54,829.00, to include whether the debt was validly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision issued by the Department of Veterans Affairs (VA) Debt Management Center's Committee on Waivers and Compromises in St. Paul, Minnesota.  Jurisdiction over the Veteran's file is presently with the Detroit, Michigan, RO.

In February 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence.  Thereafter, in March 2016, he submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R.
§ 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The AOJ has developed the issue of entitlement to a waiver of the recovery of an overpayment of VA pension benefits in the amount of $54,829.00 as the sole issue on appeal.  However, at his February 2016 Board hearing, the Veteran challenged the validity of the debt.

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  Accordingly, the issue of the validity of a debt is part and parcel of the overall claim seeking entitlement to waiver of overpayment of VA pension benefits.

In the instant case, the Veteran began receiving VA nonservice-connected pension payments effective June 21, 2005.  See August 2005 rating decision.  In letters dated in November and December 2008 the RO instructed the Veteran to notify VA immediately if he should start receiving Social Security benefits.

In a letter dated in April 2010, the Milwaukee VA Pension Center notified the Veteran that it had received information from the Social Security Administration that he had been receiving Social Security disability payments since December 2005; and advised him that VA was proposing to terminate his VA benefit payments effective February 1, 2006.  In July 2010 the Veteran submitted a copy of his December 18, 2007, Social Security award documents, which confirmed that he had been receiving Social Security disability payments since December 2005.  In a letter dated November 12, 2010, VA's Debt Management Center notified the Veteran that he had been paid $54,829.00 more than he was entitled to receive; that VA was going to withhold his VA benefit payments beginning February 2011 until the $54,829.00 overpayment was recouped; and that he could request a waiver by following the instructions on the enclosed Notice of Rights and Obligations document.

On September 2, 2011, the Debt Management Center received the Veteran's request for waiver of the $54,829.00 overpayment.  In a decision dated September 20, 2011, the Committee on Waivers and Compromises denied the Veteran's September 2, 2011, request for waiver because the request was submitted more than 180 days after the November 12, 2010, notice to the Veteran of the overpayment and his right to request a waiver.  In correspondence received by VA on November 14, 2011, the Veteran filed a notice of disagreement; and in February 2012 the Milwaukee RO issued a Statement of the Case on the issue of entitlement to a waiver of overpayment in the amount of $54,829.00.  In March 2012 the Veteran submitted a Form 9 and requested a Board hearing.

During his February 2016 Board hearing the Veteran testified that he had, in fact, notified VA in a timely fashion that he was awarded Social Security benefits and the debt was improperly created as VA did not adjust his pension benefits at the time.  Specifically, he stated that he felt that "the established debt should basically be wiped out due to the fact that [sic] he did actually try to contact them and he did talk to [the RO] via [a] phone conversation letting them know that he did in fact receive social security benefits."  See Board Hearing Transcript, p. 3.  He also testified that he was battling blindness and other difficulties at the time.  Id.

Consequently, the Board finds that, based on the Veteran's February 2016 hearing testimony, he has raised the issue of whether his debt in the amount of $54,829.00 was valid.  Therefore, that issue must be considered prior to further appellate consideration of the waiver issue.  Schaper, 1 Vet. App. at 437; see also Narron v. West, 13 Vet. App. 223 (1999) (holding that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness).

As such, the claim of entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $54,829.00 is inextricably intertwined with the claim of whether such debt is valid.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the Veteran's claim of whether the debt in the amount of $54,829.00 for overpayment of VA pension benefits is valid. 
 
 2. Thereafter, readjudicate the claim of entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $54,829.00 in light of all pertinent evidence and legal authority.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




